DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 4/22/2021 has been entered. 
Claims 1-3 remain pending and are examined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 6-11 recite “a handle adapted to be removably coupled to the floor jack, wherein the first movable tab is adapted to provide access to the handle and the handle is movable between first and second positions when the handle is coupled to the floor jack and the floor jack is disposed in the closed package, wherein when the handle is in the first position, the handle is disposed below the top and inside 
 Claims 2 and 3 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from Claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Powerfist (“Powerfist - Low Pro FloorJack - Unboxing” YouTube video- cited in IDS), in view of Kania (US PGPUB 2011/0193035-previously cited), and in further view of Ulibarri (US PGPUB 2014/0124567-previously cited). 
Regarding Claim 1, Powerfist discloses a packaging system (see Screenshot of “Powerfist - Low Pro FloorJack - Unboxing” Video below) for a floor jack, comprising: 
a package including lower and upper halves (“lower half” and “upper half” as labeled), the upper half telescopically engages the lower half to cooperatively form a closed package (clearly shown in the video), wherein the lower half includes first and second ends (as shown); 
a handle (“removable handles”; see Screenshot of “Powerfist - Low Pro FloorJack - Unboxing” Video below) adapted to be removably coupled to the floor jack, wherein the handle is coupled to the floor jack when the floor jack is disposed in the closed package (see the screenshot below as the “removable handles” are “coupled” to the floor jack via the foam cushion material and, alternatively, one could reasonably view all portions of the closed package as being “coupled” given the definition of “couple” can be reasonably viewed as “To link together; connect” (per https://www.thefreedictionary.com/coupled) and in this instance, the packaging materials link all parts of the handles and floor jack body);
a first cushion member (“first cushion member”) disposed in the lower half proximate to the first end (As depicted); 
a flap (“flap”) coupled to the second end (as shown below there is clearly a folded flap portion on the end of the lower half, however, note the alternative 103 rejection below); and 
a second cushion member (“second cushion member” as labelled) disposed in the lower half proximate to the second end (As shown).
Note: the claimed invention is not positively claiming the floor jack and is merely requiring the package apparatus being capable of being used with a floor jack. In reference to the package apparatus of Powerfist, the package apparatus is clearly capable of housing a floor jack as claimed.


    PNG
    media_image1.png
    463
    813
    media_image1.png
    Greyscale

Screenshot of “Powerfist - Low Pro FloorJack - Unboxing” Video

However, Powerfist fails to disclose the upper half includes a first movable tab on a top of the upper half, wherein the first movable tab is adapted to provide access to the handle and the handle is movable between first and second positions when the handle is coupled to the floor jack and the floor jack is disposed in the closed package, wherein when the handle is in the first position, the handle is disposed below the top and inside the package and when in the second position, the handle extends through an opening formed by the first movable tab.
First, attention can be brought to the teachings of Kania which teaches a floor jack (10; Figure 1) with a removable handle (42) pivotally coupled (at 44; Figure 8) to a body of the jack (1) via pivot connections (see Figure 8; Para. 0027). 
The use of carrying handles is known with floor jack equipment as demonstrated by Kania. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively to have incorporated a removable carrying handle as taught by Kania onto the floor jack of Powerfist. By further modifying Powerfist in this manner, the floor jack can be further versatile such that it can be efficiently lifted and manipulated by the user.
Further, attention can be brought to the teachings of Ulibarri. Ulibarri teaches another packaging unit (10; Figures 1 and 2) comprising an object (bag 12) which is packaged within a packaging (carton 14) wherein the object (12) comprises a handle (24) coupled thereto, and the package (14) comprising an upper portion comprising a first movable tab (21) on a top of the upper portion (Para. 0020), wherein the first movable tab (21) is adapted to provide access to the handle (24) and the handle (24) is movable between first (Figure 2 shows tab closed therefore the handle must be inside package/carton 14) and second positions (Figure 3) when the handle (24) is coupled to the object (12) and the object (12) is disposed in the closed package (14), wherein when the handle (24) is in the first position (Figure 2), the handle (24) is disposed below the top and inside the package (14) and when in the second position (Figure 3), the handle (24) extends through an opening (29) formed by the first movable tab (21; see Paras. 0018, 0020).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the package of Powerfist to include a first movable tab in the upper portion/half of the package such that the handle (of Kania) can be accessed as taught by Ulibarri. By modifying Powerfist in this manner, the package with the object (floor jack) can be carried together as taught by Ulibarrri (see Para. 0018). Further, with such a configuration, the floor jack can be handled easier without being removed from the packaging (i.e. prior to reaching consumer or user location) and further allows the packaging to further protect the floor jack up until the point of use. 
Note that in view of the teachings of Ulibarri, one of ordinary skill in the art at the time the invention was effectively filed would have readily arranged the movable tab to access the incorporated handle (of Kania) in the manner as claimed. Further, given the pivotal connection as taught by Kania, the handle incorporated into Powerfist would clearly be capable of obtaining the first and second positions as claimed. Also note that since the floor jack is not positively claimed, dependent on the size of the packaged object in which the handle is attached to, the handle could be merely lifted vertically through the openings formed by the tab. In either instance, the combination of teachings would readily lead to a packaging system capable of performing the claimed functions.

Regarding Claim 3, Powerfist, as modified, discloses the first movable tab (21 of Ulibarri) is formed by perforations in the upper half (note that the cuts made within the carton 14 of Ulibarrri including the notch 23 themselves can be viewed as “perforations” in the carton 14 as “perforation” can be readily defined as “a hole or pattern made by or as if by piercing or boring” (per https://www.merriam-webster.com/dictionary/perforation) and since holes including notch 23 and opening 29 are formed in the carton, this can be reasonably viewed as a perforation; alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have left the tab 21 attached to the carton along perforations such that the tab can remain in the closed position and further protect the object (12) until the handle is desired to be used).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Powerfist (“Powerfist - Low Pro FloorJack - Unboxing” YouTube video- cited in IDS), in view of Kania (US PGPUB 2011/0193035-previously cited), and Ulibarri (US PGPUB 2014/0124567), and in further view of Schonhardt (US Patent 5,941,384-cited in IDS).
Regarding Claim 2, Powerfist, as modified, discloses essentially all elements of the claimed invention but does not disclose the upper half includes a second movable tab adapted to be moved to provide access to a second handle of the floor jack when the floor jack is disposed in the closed package.  
Attention can be brought to the teachings of Schonhardt. The container (10; Figure 1) of Schonhardt comprises several access openings (42, 44, 46, 48) wherein the top portion (panel 50) comprises a second opening (44) and further a side portion (30) comprises a second movable tab (62) adapted to be moved form an opening (46) to provide access to a second handle (i.e. shaft portion of trimmer 12) within the container (see Figure 2) when the article is disposed in the closed container (see Col 5, lines 31-52, Col 5, line 53 through Col 6, line 6, Col 7, lines 38-59, Col 8, lines 20-24).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified the package of Powerfist to include a further movable tab and opening in the top portion of the package to allow access to another portion of the article packaged (i.e. the “removable handles” as shown in “Screenshot of “Powerfist - Low Pro FloorJack - Unboxing” Video” above) as taught by Schonhardt. By providing further access tabs and/or openings as taught by Schonhardt into the package of Powerfist, different portions of the floor jack/object such as the other handle can be readily accessed to assist in transporting the package and allow for visual and tactile inspection as taught by Schonhardt (Col 5, lines 49-53 and Col 8, lines 20-24). 
Note that even though the combination of Powerfist and Schonhardt disclose several different movable tabs to provide access to the article packaged, neither reference discloses having multiple movable tabs in the top of the package as claimed, however, Schonhardt does disclose that alternative forms of access openings would depend on the particular article packaged (Col 5, lines 60-67). Therefore, it can be concluded that it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further incorporated a second movable tab (i.e. 58, 62 of Schonhardt) in the top of the upper half of the package of Powerfist in order to allow further access to the floor jack, specifically the handle portions, for lifting/manipulation of the package.
Examiner’s Comment
Below is a proposed amendment to Claim 1 which would readily overcome the prior art rejections of record and does not appear to be anticipated or rendered obvious by the cited prior art references. Note that by incorporating the floor jack (or other packaged object), the handles and movement of the handles can be viewed as a definite limitation and further with incorporation of both handles being configured to extend through the respective openings of the respective tab overcomes the prior art combination as outlined above as there is no mention in any reference of multiple handles configured to extend as proposed below. Note if Applicant elects to proceed with the proposed language below, the amendment could likely be considered under the AFCP 2.0 program. 

1. (Proposed) A packaging system
a floor jack;
a first handle and a second handle, wherein the first and second handle are removably coupled to the floor jack;
a package including separate lower and upper halves, wherein the lower half includes first and second ends, and the upper half telescopically engages the lower half to cooperatively form a closed package, and wherein the upper half includes a first movable tab and a second movable tab on a top of the upper half; 
and second movable tabs are adapted to provide access to the first and second handles, respectively, and each handle is movable between first and second positions when the handle is coupled to the floor jack and the floor jack is disposed in the closed package, wherein when the handle is in the first position, the handle is disposed below the top and inside the package, and when the handle is in the second position, the handle extends through  a respective opening formed by the first and second movable tabs; 
a first cushion member disposed in the lower half proximate to the first end; 
a flap coupled to the second end; and 
a second cushion member disposed in the lower half proximate to the second end.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection applies a different combination of references which appears to render the specific arguments moot. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
Note: 
-Berney (USP 3,499,582) teaches moveable tabs in a top of a package to gain access to a handle.
-Takezawa (USP 5,562,227) and Winstead (USP 2,954,901) each disclose moveable tabs to access portions of the object in the package. Note Takezawa also comprises cushioning materials in the package. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        6/10/2021